Detail Action
This office action is in response to amendment filed on 2/1/2021.
Claims 1-20 are pending.

Per Specification, [0051], discloses a computer readable storage medium not to be construed as being transitory signals per se.  Therefore, the computer program product claims of claims 10-18 are interpreted as such accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sargusingh  et al. (“Sargusingh", 20070006037) in view of Vlcek (US 20150242431 A1) 

As per claim 1, 
Sargusingh discloses 

receiving, by one or more processors, a first set of log data corresponding to a first pattern of program activity; ([0003], analyze failure log, in order to analyze, the log is received. . [0038], see rule to matching stack trace. The matching inherently shows one or more log entries with a pattern corresponding to the rule and therefore a pattern corresponding to the log comprising data.)
creating, by the one or more processors, a first rule corresponding to the first pattern of program activity , where the first rule is associated with (i) a test case and (ii) a first scenario under which the first set of log entries were generated; ( [0002], test hardness run test cases and failures recorded in failure log. [0003], analyze failure log, in order to analyze, the log is received. ;See various embodiments of rules--[0035-45], for example, [0036], see scenario order rule being specified according information in a failure log. [0038], see rule to matching stack trace. The matching inherently shows one or more log entries with a pattern corresponding to the rule.))and responsive to identification of at least a partial match between the first pattern of program activity and a second pattern of program activity, generating, by the one or more computer processors, a message that includes stored knowledge about the test case.  (Fig. 3, 310) (316, see fulfills rule; [0041]- [0047], see bug match rules; see bug validator; [0051], see reporting results as compared to failure information in a database. [0057], see test result matches record in database.   [0033], for example, discloses comparing results of test cases (comprising a second scenario) to previously stored failure information (comprising a first scenario).  The previously stored failure information corresponds pattern generated from a first scenario previously executed.    And the current test case results comprise patterns corresponding second scenario(s) at later time)



Sargusingh does not specifically disclose
isolating, by the one or more processors, a first set of log entries from the first set of log data;

However, Vlcek
isolating, by the one or more processors, a first set of log entries from the first set of log data;([0063], see filter data entries based on, for example, defined type. Filtering isolates data.  [0044], extracting information.  Also see claim 1, where identifying data entries in log file and selection of such to generate modified log file appears to disclose the claimed isolating.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Vlcek into the teachings of Sargusingh to include the limitation disclosed by Vlcek. The modification would be obvious to one of ordinary skill in the art to want to have more easy or efficient way to processing log by filtering data entries in log files as suggested by Vlcek ([0036]) 

	

Per claim 2, the rejection of claim 1 is incorporated;
Sargusingh/Vlcek discloses 
 wherein isolating the first set of log entries includes removing run-time data. (Vlcek --[ 0008], see log file generated from computer program execution, and therefore, data entries in the log file is generated at run-time.  In one interpretation, any data included in a log file is considered a run-time data.  Or any data removed from the log file is considered run-time data removes. And therefore, continuing from rejection of claim 1, data entries in log file are filtered/extracted/selected or not filtered/extracted/selected are considered run-time data)	

Per claim 3, the rejection of claim 1 is incorporated;
Sargusingh/ Vlcek discloses 
 further comprising: associating, by the one or more processors, the first rule with information describing the first scenario.  ([0042], see known bugs as information describing the first scenario. Alternatively, [0020],  "...rules specifies what it means for a failure detected..."  the specified meaning can be interpreted as information describing the scenario.  )

Per claim 4, the rejection of claim 1 is incorporated;
Sargusingh/ Vlcek discloses 
further comprising: determining, by the one or more processors, the first pattern based on a first order of the identified one or more log entries appearing in the first set of log data, wherein the first pattern includes a content of a plurality of message identifiers that appear in the first set of log data and a chronological order in which the plurality of message identifiers appear.  ([0036], see scenario failed in the same order)


Per claim 5, the rejection of claim 1 is incorporated;
Sargusingh/ Vlcek discloses 
further comprising: generating, by the one or more processors, the first set of log data based, at least in part, on an execution of an application code in the first scenario.  ( [0002], test hardness run test cases and failures recorded in failure log. [0003],  analyze failure log, in order to analyze, the log is received.)

Per claim 6, the rejection of claim 1 is incorporated;

wherein the first set of log data includes one or more log entries and a set of run-time data associated with the execution of application code in the first scenario . ([0003], see analyzes the failure log to identify defects.)
Per claim 7, the rejection of claim 1 is incorporated;
Sargusingh/ Vlcek discloses 
further comprising: processing, by the one or more processors, the first set of log data to identify one or more log entries appearing in the first set of log data, wherein the one or more log entries include information that was generated during execution, in the first scenario, of a set of lines of code included in an application code.  (Sargusingh ,[0004], see developer modifying the software under test as updating one or more lines of the application code.)

Per claim 9, the rejection of claim 1 is incorporated;
Sargusingh/ Vlcek discloses
  identifying, by the one or more processors, in the second pattern of program activity, a second set of log entries that were generated during an execution of the application code in a second scenario; (Sargusingh Fig. 3, 310) and
 determining, by the one or more processors, that the second set of log entries partially at least partially satisfies the first rule.  ([0051], see reporting results. [0047], see bug validator.)

Per claims 11-16 and 18, see rejections of claims 2-7 and 9.
Per claims 19-20, see rejection of claims 1-2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargusingh  et al. (“Sargusingh", 20070006037) , Vlcek (US 20150242431 A1) and in view of Rawlins et al. (Rawlins, 20090307763)


Per claim 8, the rejection of claim 1 is incorporated;
Sargusingh/ Vlcek does not specifically disclose
 wherein the stored knowledge includes a list of aspects of an application code that was tested using the test case and the first scenario.  
However, Rawlins discloses
wherein the stored knowledge includes a list of aspects of an application code that was tested using the test case and the first scenario.  (see claim 17, discloses a database comprising test case with specified aspect).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Rawlins into the teachings of Sargusingh/ Vlcek to include the limitation disclosed by Rawlins.  The modification would be obvious to one of ordinary skill in the art to want to have a database (stored 

Claim 17 is corresponding computer program product claim reciting similar limitation of claim 8 and is rejected for similar reason above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is (571)272-5934.  The examiner can normally be reached on Monday-Friday 8-4 ET4:00PM.  Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-3759.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Philip Wang/
Primary Examiner, Art Unit 2197